             Case 2:13-cr-00322-RAJ Document 225 Filed 08/24/20 Page 1 of 2



 1                                                                      Hon. Richard A. Jones

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
        UNITED STATES OF AMERICA,                        NO. 2:13-cr-00322-RAJ
 7
                                 Plaintiff,              ORDER STRIKING MOTION
 8                v.

 9
        LEWIS DEAN ARMSTRONG,
10
                                 Defendant.
11
           The Court is in receipt of Defendant Lewis Dean Armstrong’s pro se “Motion for
12
     Competency Hearing” (Dkt. # 224). As set forth in the Court’s previous Orders Striking
13   Motion entered on August 16, 2019, September 19, 2019, and July 10, 2020, this matter

14   was remanded by the Ninth Circuit Court of Appeals to the district court for the limited
     purpose of determining whether Defendant was competent to understand the nature and
15
     consequences of the proceedings against him and to assist properly in his post-conviction
16   proceedings. The competency proceedings were concluded by this Court on March 6,

17   2018. The matter has been remanded by the Ninth Circuit Court of Appeals for
     resentencing, which has now been scheduled before this Court on October 23, 2020, at
18
     10:00 a.m.
19         Mr. Armstrong is represented by counsel, Robert Gombiner. Dkt. 174. As such,

20   Mr. Armstrong may not file a pro se motion unless he complies with the requirements of
     Local Civil Rule 83.2(b)(5). See Local Rules W.D. Wash. LCrR 1(a) (adopting Local
21
     Rules W.D. Wash. LCR 83.2(b) for criminal proceedings).
22

     ORDER STRIKING MOTION - 1
             Case 2:13-cr-00322-RAJ Document 225 Filed 08/24/20 Page 2 of 2



 1         This Court therefore declines to entertain the motion and orders the clerk to
     STRIKE the motion.
 2
           DATED this 24th day of August, 2020.
 3

 4

 5
                                                     A
                                                     The Honorable Richard A. Jones
 6                                                   United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

     ORDER STRIKING MOTION - 2
